Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 31, 1994, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
Upon reviewing the record, we agree that there are no non-frivolous issues that could be raised on appeal. Accordingly, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur.
Ordered that the judgment is affirmed, and application
to be relieved of assignment granted.